88 Ga. App. 229 (1953)
76 S.E.2d 436
GRIFFIN
v.
CITY OF ALBANY.
34608.
Court of Appeals of Georgia.
Decided May 15, 1953.
E. L. Smith, for plaintiff in error.
Durden & Durden, contra.
CARLISLE, J.
Where, in a petition for certiorari to the Superior Court of Dougherty County to correct a judgment of the Recorder's Court of the City of Albany, convicting the petitioner of a violation of an *230 ordinance of that city, it appears that, instead of being approved by the clerk of the recorder's court or by the recorder in the absence of a clerk, the supersedeas-appearance bond attached to the petition was approved by the City Clerk of Albany, the superior court did not err in overruling the petition for certiorari, as the conditions precedent to the application for certiorari, established by Code § 19-214 in such cases as this, are mandatory. Condon v. Town of Jesup, 5 Ga. App. 100 (62 S.E. 677), and citations. Nothing in Moon v. City of Jefferson, 10 Ga. App. 572 (73 S.E. 854) in any way conflicts with the ruling here made, as it appears from the record in the Moon case, which is of file in the office of the clerk of this court, that the petitioner in that case was convicted by the mayor's court, from which he appealed to the mayor and council, where he was again convicted, and he then applied to the Superior Court of Jackson County for a writ of certiorari. Under those conditions the clerk of the council was the proper person to approve the bond and this court so held in that case. The statute in the present case not having been complied with in the essential indicated, the superior court had no jurisdiction of the proceeding, except for the purpose of dismissing it. While the court overruled the petition for certiorari instead of dismissing it, the result is the same, and the judgment will, therefore, be affirmed. Whitfield County v. Hogan, 17 Ga. App. 685 (87 S.E. 1087).
Judgment affirmed. Gardner, P. J., and Townsend, J., concur.